DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Claim Status
	Claim 2 is canceled.
	Claim 3 is withdrawn.
	Claim 1 is examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 5167979 A to Benson et al. (“Benson”), in view of US 4867049 A to Johnson (“Johnson”).

Regarding claim 1, Benson discloses, a food frying treatment apparatus (see apparatus in Fig. 3) comprising: 
a frying oil tank (see oil tank with two sections 41A and 41B);
a raw material feeder (see conveyor belt 42), which feeds a food raw material for frying (see Fig. 3 and disclosed col. 13 lines 12-14 “The sliced raw food products are dispensed from conveyor belt 42 and dropped into the hot oil into tank 41A”), the raw material feeder (42) being disposed on an upstream side (zone A and zone B) of the frying oil tank (see Fig. 3);
a pump (see pump 52), which circulates frying oil so as for the frying oil to flow out from the frying oil tank (see Fig. 3 and disclosed in col. 13 lines 53-56 “This substantially moisture-free oil is withdrawn through line 51 by pump 52 into heat exchanger 53 where the oil is reheated to an appropriate temperature”), and to flow in the frying oil tank on the upstream side of the frying oil tank (see zone A and zone B) by ejecting the frying oil in an upward direction toward a top of the frying oil tank from a bottom portion side thereof  so as to stir the food raw material and form a flow of the frying oil from the upstream side in the frying oil tank (see Fig. 3 and disclosed in Col. 13 lines 56-58 “The reheated oil is then recirculated into tank 41A through the network of lines 54 and into tank 41B through line 55”, wherein the reheated oil from lines 54 and 55 is ejecting in an upward direction toward the top of the oil tank via inlet jets 57b of mixing apparatus 56b and inlet jets 58 respectively as seen in Fig. 3);
a heat exchanger (see heat exchanger 53), which reheats the frying oil flowing out from the frying oil tank (see Fig. 3 and disclosed in col. 13 lines 53-56 “This substantially moisture-free oil is withdrawn through line 51 by pump 52 into heat exchanger 53 where the oil is reheated to an appropriate temperature”); 
a frying food transport conveyor (see conveyor 44), which transports the food raw material fed into the frying oil from the upstream side (zone A and zone B) to the downstream side (zone C) through a first fry area (zone A and zone B) and a second fry area (zone C) immediately downstream the first fry area (see Fig. 3),
wherein the frying food transport conveyor (44) is disposed in the oil tank (see Fig. 3), 
the frying food transport conveyor (44) transports the food raw material fed into the frying oil tank on the upstream side within the frying oil tank in a floating state on a surface of the frying oil in the first fry area (see Fig. 3 and disclosed in col. 13 lines 26-32 “Since the chips in zone B may still contain sufficient moisture that confinement in a restricted area would result in the formation of clumps of chips that are cooked together, the belt portion of conveyor 44 is kept above the oil level and only the positioning flights are used to control the chip movement”), and 
immediately subsequently to the transporting of the food raw material in the first fry area (zone A and zone B), the frying food transport conveyor (44) further transports a resulting food under frying in an immersed state below the surface of the frying oil in the frying oil tank in the second fry area (see zone C in Fig. 3 and disclosed col. 3 lines 32-35 “hen the chips reach zone C, the conveyor belt 44 is offset downwardly to reduce the product space and then submerges the chips under the surface of the oil where cooking is completed”); and
a fried food collection conveyor (see take-out conveyor 45 ), which collects the resulting fried food from the frying oil tank (see Fig. 3),
wherein the frying food transport conveyor (44) comprises: a belt (see belt of conveyor 44 in Fig. 3), which moves in a direction from the upstream side (zones A and B) to the downstream side (zone C); and a plurality of sorting plates (see positioning flights 44A), which are provided to the belt at decided intervals and divide the food raw material under frying into groups at the intervals (see Fig. 3), and
wherein the food raw material is stirred by the ejected frying oil in a space formed between the plurality of the sorting plates (44a) of the frying food transport conveyor (44), while (see Fig. 3 and disclosed in col. 13 lines 26-32 “Since the chips in zone B may still contain sufficient moisture that confinement in a restricted area would result in the formation of clumps of chips that are cooked together, the belt portion of conveyor 44 is kept above the oil level and only the positioning flights are used to control the chip movement”).
Even though the embodiment of Fig. 3, Benson does not explicitly disclose the frying oil to flow out from the frying oil tank on a downstream side of the frying oil tank, Benson in another embodiment (Fig. 2) teaches, the frying oil to flow out from the frying oil tank (see tank 10) on a downstream side (zone C) of the frying oil tank via a pump (see pump 18 and disclosed in col. 12 lines 27-32 “The oil discharge through line 17C will usually contain a relatively small amount of water, if any, since the cooked chips, at the end of the cooking process, contain little water.  The oil through line 17C is pumped via pump 18 into heat exchanger 19 where the oil is reheated for recirculating into the container 10”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the pump and the frying oil flow out line so as the frying oil to flow out from the frying oil tank on a downstream side of the frying oil tank as taught/suggested by the other embodiment (Fig. 2) of Benson, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
However, Benson does not explicitly disclose, wherein the frying food transport conveyor transports the food raw material immediately subsequent to the feeding of the food raw material from the raw material feeder.
Nonetheless, Johnson teaches, wherein the frying food transport (see paddle wheels 26 in Fig. 2) transports the food raw material (see potato slices S) immediately subsequent to the feeding of the food raw material (S) from the raw material feeder (see conveyor 24).
As seen in Fig. 3 Benson discloses chips are conveyed through cook zone A by a combination of forward oil velocity and the speed of submerged conveyor 43, wherein the submerged conveyor 43 is immediately subsequent to the feeding of the food raw material from the raw material feeder 42 and the belt portion of conveyor 44 is kept above the oil level and only the positioning flights are used to control the chip movement, and Johnson teaches, the paddle wheels 26 are immediately subsequent to the feeding of the food raw material from the raw material feeder 24 and are positively rotated to allow passage of the liquid stream and entrained slices S, and as the same time, the paddle wheels 26 act to dam partially the liquid stream and the potato slices carried therein in order to control the level of the liquid L in the stream moving through the sluice 22 as well as the degree of precooking of the slices S therein, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the conveyors of Benson instead of the conveyor 43 is submerged in the oil tank, the conveyor 44 could be modified so as the conveyor portion located at zone B is extended further to zone A with paddles attached to the conveyor belt as taught/suggested by Johnson in order to transport the food raw material immediately subsequent to the feeding of the food raw material from the raw material feeder via the paddles since the paddles act to dam partially the liquid stream and the food raw material carried therein in order to control the level of the liquid in the stream moving through the oil tank as well as the degree of precooking of the food raw material therein as disclosed in col. 4 lines 57-66 by Johnson.
Response to Amendment
The amendment of 02/18/2021 is acknowledged. 

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but are moot because the new ground(s) of rejection presented in this Office action.  
The arguments then provide a conclusion requesting allowance. However, the claim is presently rejected as set forth and explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761